EXHIBIT A
FILED: NEW YORK COUNTY CLERK 06/02/2020 01:35 PM                                                     INDEX NO. 652258/2020
NYSCEF DOC. NO. 1                                                                              RECEIVED NYSCEF: 06/12/2020




          MAZZOLA LINDSTROM LLP
          1350 Avenue of the Americas, 2nd Floor
          New York, New York 10019
          646.216.8300
          Attorneys for plaintiff

          Wendy J. Lindstrom, Esq.
          D: 646.216.8440
          M: 516.680.2889
          wendy@mazzolalindstrom.com


          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          --------------------------------------------------------------------------X   Commercial Division
          ATHENA ART FINANCE CORP.,
                                                      Plaintiff,
                  -against-                                                             Summons With Notice
          that
          CERTAIN ARTWORK BY JEAN-MICHEL BASQUIAT                                       Index No.__________
          ENTITLED HUMIDITY, 1982, In Rem,
                                                       Defendant.
          --------------------------------------------------------------------------X

          To the Following Interested Persons:
                           SATFINANCE INVESTMENT LIMITED
                           BORIS PESKO
                           ALEKSANDAR PESKO
                           DELAHUNTY FINE ART LTD.
                           DAMIAN DELAHUNTY
                           INIGO PHILBRICK LIMITED
                           INIGO PHILBRICK
                           18 BOXWOOD GREEN LIMITED
                           AND TO ANY PERSON WHO MAY CLAIM
                           AN INTEREST IN THE IN REM DEFENDANT.

                  Please take notice that plaintiff ATHENA ART FINANCE CORP. hereby commences

          this action to foreclose its lien upon, quiet title to, and to obtain an order permitting it to conduct

          a public or private sale of the above-referenced in rem defendant – to wit, that CERTAIN

          ARTWORK BY JEAN-MICHEL BASQUIAT ENTITLED HUMIDITY, 1982, In Rem.

                                                                   1


                                                               1 of 4
FILED: NEW YORK COUNTY CLERK 06/02/2020 01:35 PM                                               INDEX NO. 652258/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 06/12/2020




                You, the aforesaid interested persons, are hereby notified that should you fail to appear

         and state a claim to the in rem defendant, a judgment will be entered against the in rem defendant

         on default on the cause of action to foreclose its lien, pursuant to the Uniform Commercial Code,

         based upon the following:

                On or about March 31, 2017, plaintiff loaned certain moneys to borrower, 18
                Boxwood Green Limited, on a debt guaranteed by Inigo Philbrick Limited and
                Inigo Philbrick and collateralized in part by the defendant in rem, which loan was
                defaulted upon, and as a result thereof, and pursuant to the loan agreement of
                March 31, 2017, and as amended thereafter, plaintiff ATHENA ART FINANCE
                CORP., having possession of the in rem defendant, became entitled to sell the in
                rem defendant at public or private sale.

                As you, the aforesaid interested persons, have served notice upon plaintiff that you

         believe that you have legally enforceable interests to the in rem defendant, you are hereby invited

         to interpose your claim in this in rem proceeding.

                Accordingly, you, the aforesaid interested persons, are hereby summoned to appear in

         this action by serving a pleading on counsel for plaintiff, address below, within 20 days after

         service of this summons (not counting the day of service), or within 30 days after service is

         complete if the summons is not delivered personally to you within New York State, such

         pleading to identify whether you claim an interest in the subject artwork and the basis or bases

         for such claim.

                Plaintiff designates the Supreme Court of the State of New York, County of New York,

         60 Centre Street, New York, New York as the place of trial. The basis of this designation is that

         the res – to wit, the subject artwork is presently within the jurisdiction of the County of New

         York. If you fail to interpose a pleading setting forth whether you claim an interest in the subject

         artwork and the basis or bases therefor, a judgment by default will be taken, establishing that




                                                          2


                                                       2 of 4
FILED: NEW YORK COUNTY CLERK 06/02/2020 01:35 PM                                               INDEX NO. 652258/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 06/12/2020




          plaintiff ATHENA ART FINANCE CORP. is vested with the right to dispose of the in rem

          defendant at public or private sale forthwith.

                 Plaintiff designates this for Commercial Division assignment, as the in rem defendant has

          a value greatly in excess of the $500,000 monetary threshold of the Commercial Division,

          exclusive of punitive damages, interests, costs, disbursements and counsel fees claimed, and the

          claim arises under the Uniform Commercial Code. (See Uniform Rule 202.70(a), and

          202.70(b)(2)).

                 WHEREFORE, plaintiff ATHENA ART FINANCE CORP. demands that it be permitted

          to sell that CERTAIN ARTWORK BY JEAN-MICHEL BASQUIAT ENTITLED HUMIDITY,

          1982, the in rem defendant herein, and that any interested person, having had an opportunity to

          intervene and state a claim thereto, is foreclosed from further claim against the in rem defendant.

         Dated: New York, New York
                June 2, 2020
                                                Respectfully submitted,
                                                MAZZOLA LINDSTROM, LLP


                                                By:________________
                                                Wendy J. Lindstrom
                                                Counsel for plaintiff Athena Art Finance Corp.
                                                1350 Avenue of the Americas, 2nd Floor
                                                New York, New York 10019
                                                D: 646.216.8440
                                                M: 516.680.2889
                                                wendy@mazzolalindstrom.com



          Service List Attached:




                                                             3


                                                           3 of 4
FILED: NEW YORK COUNTY CLERK 06/02/2020 01:35 PM                                             INDEX NO. 652258/2020
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 06/12/2020




                                                    Service

          SATFINANCE INVESTMENT LIMITED                       DELAHUNTY FINE ART LTD.
          BORIS PESKO and                                     DAMIAN DELAHUNTY
          ALEKSANDER PESKO                                    c/o Daniel McClean, Esq.
          c/o Derek J.T. Adler, Esq.                          Cypress LLP
          Hughes Hubbard & Reed LLP                           11111 Santa Monica Boulevard, Suite 500
          One Battery Park Plaza, 17th floor                  Los Angeles, California 90025
          New York, New York 10004-1482                       (424) 313-5674
          (212) 837-6086                                      dmcclean@cypressllp.com
          derek.adler@hugheshubbard.com

          INIGO PHILBRICK LIMITED
          INIGO PHILBRICK
          18 BOXWOOD GREEN LIMITED
          17 Grosvenor Square, Flat 3
          London W1K 6LB, England
                 – and –
          c/o Brebners, as agent for service of process
          for 18 Boxwood Green Limited
          30 Shaftesbury Ave, London, UK W ID SAR;
          london@brebners.com




                                                          4


                                                    4 of 4
